
	
		I
		111th CONGRESS
		1st Session
		H. R. 3975
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Ms. Norton (for
			 herself, Mr. Hoyer,
			 Mr. Wolf, Mr. Moran of Virginia,
			 Mr. Van Hollen,
			 Ms. Edwards of Maryland, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the National Transportation Safety Board to
		  include affordable alternative recommendations and corrective actions in its
		  reports.
	
	
		1.Affordable interim
			 recommendationsSection 1116
			 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(c)Affordable
				interim recommendationsIn
				the reports submitted pursuant to subsections (a) and (b), if the Board
				recommends replacement of major equipment or operating systems that require
				significant funding or time, the Board shall also include, if available, safe
				interim recommendations and corrective actions that a State or local
				governmental authority is able to afford and implement in a timely manner.
				.
		
